DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 16/800,337 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1-14 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olarig et al. (US pub. 2018/0074717), hereinafter, “Olarig”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claims 1 and 11, Olarig discloses a method of identifying an unsupported storage device on a server, including: providing said server (see paragraph 0039, which discloses “a BMC is a low-power controller embedded in servers”) with a baseboard management controller (BMC) (125 of fig. 3), said BMC obtaining at least one piece of vital product data (VPD) (VPD 355) from a storage device (Network-Attached SSDs 320, 325, and 330) on said server (see paragraph 0051, which discloses “Network-Attached SSDs 320, 325, and 330 may write information to VPD 355, which BMC 125 may then read”), said BMC comparing said VPD from said storage device with one or more approved VPDs (see paragraph 0058, which discloses “VPD reading logic 505 may read information from VPD 355 of FIG. 3, which may be a VPD specific to BMC 125. The information in VPD 355 of FIG. 3 may include the configuration of chassis 105 of FIG. 1. Pin reading logic 510, on the other hand, may determine the configuration of chassis 105 of FIG. 1 by reading one or more signals on one or more pins of BMC 125 of FIG. 1. These pins of BMC 125 of FIG. 1 may be dedicated to specifying the configuration of chassis 105 of FIG. 1”), and said BMC issuing an output in response to said comparison (see paragraphs 0055, 0060 and 0062).

3.         As per claims 2 and 12, Olarig discloses “The method of claim 1” [See rejection to claim 1 above], wherein said storage device includes a serial attached SCSI (SAS) drive, a serial AT attachment (SATA) drive, or a non-volatile memory express (NVMe) drive (see paragraph 0049).

4.         As per claims 3 and 13 , Olarig discloses wherein said BMC obtains said at least one piece of VPD from said storage device via a redundant array of independent disks (RAID) controller or a host bus adapter (HBA) controller in said server (see paragraph 0047).

5.         As per claims 4 and 14, Olarig discloses wherein said BMC obtain said at least one piece of VPD from said storage device via said RAID controller or said HBA controller in said server via a management component transport protocol (MCTP) over peripheral component interconnect express (PCIe) (see paragraph 0064).

6.         As per claim 5, Olarig discloses wherein said storage device is connected to an inter-integrated circuit (I2C) device (see fig. 3).

claims 6 and 16, Olarig discloses wherein said BMC obtains said at least one piece of VPD from said storage device via an NVMe management interface or an out-of-band (OOB) management channel (see paragraph 0049).

8.         As per claims 7 and 17, Olarig discloses wherein said BMC obtains said at least one piece of VPD from said storage device via said NVMe management interface over an inter-integrated circuit (I2C) device (see fig. 3 and paragraph 0049).

9.         As per claims 8 and 18, Olarig discloses wherein in response to a mismatch between said at least one piece of VPD from said storage device with said one or more approved VPDs, said BMC issuing an alert to a user (see paragraph 0041).

10.         As per claims 9 and 19, Olarig discloses wherein, in response to a mismatch between said at least one piece of VPD from said storage device with said one or more approved VPDs, said BMC forces said storage device to STANDBY mode (see paragraph 0062).

11.         As per claims 10 and 20, Olarig discloses wherein, in response to said mismatch between at least one piece of VPD from said storage device with said one or more approved VPDs, said BMC commands a processor on a backplane of said server to disconnect power supply to said storage device (see paragraph 0062).

claim 21, Olarig discloses wherein said at least one piece of VPD from said storage device comprises any one of part numbers, serial numbers, manufacturers and product identity (ID) details of said storage device (see paragraph 0051).

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	
         As per claims 1 and 11, Kunnathur Ragupathi et al. (US pub. 2018/0004787) discloses a method of identifying an unsupported storage device on a server (management controller 180 and processor system 120, combined; see paragraphs 0003 and 0025 and fig. 1), including: providing said server with a baseboard management controller (BMC) (management controller 180), said BMC obtaining at least one piece of vital product data (VPD) (device information) from a storage device (add-in card) on said server (see paragraph 0007, which discloses “in one aspect, a disclosed method for supporting similar thermal devices includes collecting, by a thermal module on a management controller of an information handling system, device information about an add-in card. The device information may comprise at least two of: a reseller part number, a description, a device identifier, a sub device identifier, a vendor identifier, a sub vendor identifier, a slot identifier, a lane width, and an auxiliary power indicator”), said BMC comparing said VPD from said storage device with one or more approved VPDs (see paragraph 0007, which discloses “the method may include determining whether the add-in card was previously defined by matching the device information against a table”), (see paragraph 0007, which discloses “the method may include determining whether the add-in card is supported and applying a thermal tier. Support for the add-in card may be determined by finding a match in the table. The thermal tier may be associated with the match in the table and may be based on the determination that the add-in card is supported”).

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-14 and 16-21 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181